EXHIBIT Computation of Ratio of Earnings to Fixed Charges Three months endedSeptember 27, 2009 Ninemonths endedSeptember27, 2009 (In thousands, except ratio) Computation of earnings: Income (loss) before provision for income taxes $ 237,415 $ 126,545 Fixed charges excluding capitalized interest 19,833 60,578 Distributed earnings from 50%-or-less-owned affiliate (313 ) (243 ) Adjusted earnings $ 256,935 $ 186,880 Computation of fixed charges: Interest expense $ 17,388 $ 51,325 Interest relating to lease guarantee of 50%-or-less-owned affiliate 1,821 7,335 Interest portion of operating lease expense 624 1,918 Fixed charges $ 19,833 $ 60,578 Ratio of earnings to fixed charges (1) 13.0x 3.1x (1) Computed by dividing (i) income (loss)before provision for income taxes adjusted for fixed charges by (ii) fixed charges which include interest expense plus amortization of debt issuance costs, the portion of rent expense under operating leases deemed to be representative of the interest factor and interest relating to lease guarantees of 50%-or-less-owned affiliates.
